Citation Nr: 1615185	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-42 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to
the service-connected posttraumatic stress disorder (PTSD) and ischemic heart disease (IHD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to September 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
In May 2014, the Board remanded the appeal for further development.

A claim for entitlement to a total disability rating based on individual unemployability was filed in March 2016 via VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VBMS Entry 3/21/16.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

The Veteran's hypertension is not attributable to service, was not caused or aggravated by a service-connected disability, and was not manifest within one year of separation from service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would allow aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The law also provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Although the Veteran's DD Form 214 depicts Vietnam service during the Vietnam Era, hypertension is not a disorder presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide exposure is not applicable to the claim.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1) (2015).  Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104  , DC 7101.

The Veteran has current hypertension, documented on VA examination in July 2014.  

On entry into service, hypertension was not noted.  The Veteran's blood pressure was 122 systolic and 70 diastolic.  VBMS Entry 6/1/14, p. 17.  The service treatment records (STRs) are devoid of complaints, treatment, or diagnoses of hypertension.  On the September 1970 separation examination, blood pressure was 132 systolic and 72 diastolic, and hypertension was not documented.  Id. at 3.

On VA examination for diabetes in March 2009, the examiner found that the Veteran's hypertension was not a complication of diabetes because his hypertension predated his diabetes, and also that it was not worsened or increased by diabetes.  The hypertension was under control with medication.

In January 2010, the Veteran's treating physician, Dr. C., stated that the Veteran had classic symptoms of PTSD with anxiety, flashbacks, and nightmares.  He opined, "I think this is clearly a major driving force for his hypertension and in my mind should be covered through the VA."

In May 2014, the Board remanded the appeal in order to obtain more thorough opinions on the matter of secondary service connection.

On VA examination in July 2014, the Veteran reported that he did not have hypertension in service, but estimated an onset in the 1980s.  The examiner reviewed the STRs, noting records documenting Vietnam service.  The examiner opined that the hypertension was less likely than not incurred in or caused by service based on the fact that hypertension was not present in service and did not manifest for years after discharge.  The examiner further opined that the hypertension was less likely than not caused or aggravated by PTSD or IHD.  As for IHD, the examiner explained that hypertension leads to IHD, but not the reverse.  As for PTSD, the examiner explained that PTSD does not cause a chronic elevation of blood pressure.  According to medical literature, stress may lead to a temporary increase in blood pressure, but not a permanent daily increase.  The examiner stated Veteran was overweight with a body mass index of 30, and had been for years.  The examiner opined it was more likely than not that the Veteran's hypertension was related to his weight, a known risk factor for hypertension.  According to medical literature, the more a person weighs, the more blood is needed to supply oxygen and nutrients to the tissues.  As the volume of blood is circulated through the blood vessels increases, so does the pressure on the artery walls.  
In a September 2014 addendum opinion, the July 2014 VA examiner specifically stated that she had reviewed Dr. C.'s January 2010 record, but it did not change her previous opinion.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The January 2010 private medical opinion of Dr. C. is of diminished probative value as Dr. C. did not provide any rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding most of the probative value from medical opinions come from their reasoning.)  He provided no explanation as to why or how the Veteran's PTSD was a "driving force" for his hypertension, or to what extent.

By contrast, VA examination reports, and particularly the July 2014 report, are adequate for the purposes of adjudication.  The examiners addressed the STRs and contentions of service connection.  However, another etiology, weight, was attributed to the current disorder by the July 2014 examiner.  That examiner based her conclusion on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  She reviewed and accepted the Veteran's reported history and symptoms regarding hypertension in rendering the opinion.  

The Board has considered that the July 2014 examiner did not provide an opinion regarding a relationship between herbicide exposure in service and the subsequent development of hypertension.  However, any error in this regard is harmless.  The examiner specifically noted the Veteran's Vietnam service but attributed his hypertension to another etiology, his overweight status.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the record does not contain any indication of an etiological relationship between the Veteran's hypertension and his Vietnam service.  

The Board has also considered that while the March 2009 VA examiner opined that the Veteran's hypertension was not caused by his service-connected diabetes because of their temporal relationship, his opinion that diabetes did not aggravate the hypertension was not accompanied by a rationale.  However, the Veteran has specifically stated his diabetes has "nothing to do" with his hypertension (see Notice of Disagreement), and such a relationship is not otherwise raised by the record.  To the contrary, the July 2014 examiner reviewed the claims file, interviewed the Veteran, conducted a physical examination of him, and concluded that the disorder was most likely attributable to the Veteran's weight, accompanied by a discussion of supportive medical literature.

The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence.  Further, the Board finds that the lay statements are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The July 2014 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The July 2014 examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or a service-connected disability.  Another etiology was identified.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

As noted above, chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document hypertension within one year of the Veteran's 1970 discharge.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and the in-service injury or disease, hypertension was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  March 2010 and April 2010 letters notified the Veteran of the elements of service connection, including on a secondary basis, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ afforded the Veteran the opportunity to identify any outstanding records pertinent to his claim, and provided a VA examination responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for hypertension is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


